        Case 3:17-cv-00546-JAM Document 143-2 Filed 07/02/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 GORSS MOTELS, INC., individually and as           )
 the representative of a class of similarly-       )
 situated persons,                                 )
                                                   )
        Plaintiff,                                 )    Case No. 3:17-cv-00546-JAM
                                                   )
        v.                                         )
                                                   )
 SPRINT SOLUTIONS, INC., a Delaware                )
 corporation, and JOHN DOES 1-5,                   )
                                                   )
                          Defendants.              )


             DECLARATION OF RYAN M. KELLY PURSUANT TO L.R. 37(A)

       I, Ryan M. Kelly, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury that the

foregoing is true and correct:

       1.      I am counsel of record for Plaintiff, Gorss Motels, Inc., in this action.       The

information set forth in this declaration is based on my personal knowledge and is submitted

pursuant to L.R. 37(a).

       2.      On July 2, 2020, I had a telephone conference with one of the attorneys representing

Sprint Solutions, Inc. (“Sprint”), Tammy L. Adkins, regarding the Declaration of Jennifer Moore

(Doc. 140), a witness that Plaintiff maintains was not previously disclosed in discovery, and

regarding documents attached to and referenced in said Declaration that Plaintiff maintains were

also not previously produced in discovery.

       3.      We discussed these nondisclosure issues in good faith but were unable to reach an

agreement as to any of them.
       Case 3:17-cv-00546-JAM Document 143-2 Filed 07/02/20 Page 2 of 2




Executed on July 2, 2020.           s/ Ryan M. Kelly
                                    Ryan M. Kelly




                                       2
